Case 2:17-cv-08525-JAK-JPR Document 129 Filed 03/30/20 Page 1 of 3 Page ID #:7136




    1 Benjamin Heikali (SBN 307466)
      bheikali@faruqilaw.com
    2 Joshua Nassir (SBN 318344)
      jnassir@faruqilaw.com
    3 FARUQI & FARUQI, LLP
      10866 Wilshire Boulevard, Suite 1470
    4 Los Angeles, California 90024
    5 Telephone:  (424) 256-2884
      Facsimile: (424) 256-2885
    6 Aubry Wand (SBN 281207)
    7 awand@wandlawfirm.com
      THE WAND LAW FIRM, P.C.
    8 400 Corporate Pointe, Suite 300
      Culver City, California 90230
    9 Telephone:  (310) 590-4503
      Facsimile: (310) 590-4596
   10 Attorneys for Plaintiff and the Putative Classes
   11
   12                          UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
   13
      CAMILLE CABRERA, individually                     Case No. 2:17-cv-08525 JAK (JPRx)
   14
      and on behalf of all others similarly             PLAINTIFF’S ADMINISTRATIVE
   15 situated,                                         MOTION TO FILE UNDER SEAL
   16
                              Plaintiff,
   17                                                   Hon. John A. Kronstadt
        v.
   18
   19 BAYER HEALTHCARE LLC and
      BAYER CORPORATION,
   20
   21             Defendants.

   22
   23
   24
   25
   26
   27
   28

        CcSTIPU C




                    ADMINISTRATIVE MOTION TO FILE UNDER SEAL; CASE NO.: 2:17-cv-08525 JAK (JPRx)
Case 2:17-cv-08525-JAK-JPR Document 129 Filed 03/30/20 Page 2 of 3 Page ID #:7137




    1         Pursuant to Civil L.R. 79-5.2.2(b), this Court’s Standing Order Paragraph 11,
    2 and the Protective Order entered by the Court on April 2, 2018 (ECF No. 40, the
    3 “Protective Order”), Plaintiff Sonnetta Woods (“Plaintiff”) respectfully submits this
    4 Administrative Motion to File Under Seal in connection with her Reply in Support
    5 of Motion for Class Certification. This Administrative Motion is supported by the
    6 Declaration of Benjamin Heikali (“Heikali Decl.”), filed herewith, and any other
    7 relevant papers and pleadings on file.
    8         Specifically, Plaintiff seeks to file the following documents (or portions
    9 thereof) under seal:
   10         1.     Plaintiff’s Reply in Support of Motion for Class Certification:
   11                   a. Page 12, lines 17-21, 23-28
   12                   b. Page 13, lines 4-5.
   13         2.     The following Exhibits (or portions thereof) to the Declaration of
   14 Benjamin Heikali in Support of Plaintiff’s Reply:
   15                   a. Exhibit 4, at n. 2
   16                   b. Exhibit 7:
   17                           i. 128:16 – 129:4
   18                           ii. 164:14-22.
   19         All specific material and information that Plaintiff seeks to file under seal are
   20 highlighted in yellow in the unredacted versions for the Court’s review.
   21         Plaintiff requests to file portions of the foregoing documents under seal
   22 because they contain documents (or information derived from documents)
   23 designated by Defendants as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   24 ATTORNEYS’ EYES ONLY” under the Protective Order. See Protective Order at
   25 ¶¶ 2.2, 2.7. The Protective Order requires that any party that seeks to file any
   26 material designated as either “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   27 ATTORNEYS’ EYES ONLY” must comply with Civil L.R. 79-5.2.2(b)-(c). Id. at ¶
   28 12.3.

                                                       -2-
                   ADMINISTRATIVE MOTION TO FILE UNDER SEAL; CASE NO.: 2:17-cv-08525 JAK (JPRx)
Case 2:17-cv-08525-JAK-JPR Document 129 Filed 03/30/20 Page 3 of 3 Page ID #:7138




    1        Pursuant to the Protective Order, Civil L.R. 79-5.2.2(b), and this Court’s
    2 Standing Order, the Designating Party must now demonstrate that all the designated
    3 information is sealable or must withdraw the designation of confidentiality. Plaintiff
    4 reserves the right to oppose portions of Defendants’ requests that exceed the scope
    5 of the protective order and applicable law.
    6        If the Court denies this Administrative Motion in whole or in part, Plaintiff
    7 will file the unredacted versions of the documents in a manner consistent with the
    8 Court’s order, Civil L.R. 79-5.2.2(b), and this Court’s Standing Order.
    9        In an attempt to eliminate or minimize the need for filing under seal by means
   10 of redaction, the Parties, through their respective counsel, met and conferred by
   11 phone on March 24, 2020, regarding the foregoing request to seal. The Parties also
   12 communicated by email thereafter.
   13
        Dated: March 30, 2020                               FARUQI & FARUQI, LLP
   14
   15
                                                            By: /s/ Benjamin Heikali
   16
                                                            10866 Wilshire Boulevard, Suite 1470
   17                                                       Los Angeles, CA 90024
                                                            Telephone: (424) 256-2884
   18
                                                            Facsimile: (424) 256-2885
   19                                                       E-mail: bheikali@faruqilaw.com
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                      -3-
                  ADMINISTRATIVE MOTION TO FILE UNDER SEAL; CASE NO.: 2:17-cv-08525 JAK (JPRx)
